In re Kevin E. Seward, applying for ha-beas corpus and remedial writs, Parish of Orleans, No. 263-196.
Granted in part. The court reporter is ordered to make the official tape recording of the trial available to relator’s attorney, who will designate any further portions of voir dire for transcription. Thereafter, the trial court will order the court reporter to transcribe the designated portions (as well as the jury instructions and the requested portions of the opening and closing arguments) within 30 days, under penalty of contempt. See the November 27, 1981 and June 3, 1983 orders of this Court. Otherwise denied.